Citation Nr: 1639956	
Decision Date: 10/03/16    Archive Date: 10/19/16

DOCKET NO.  11-24 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a disability of the stomach.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from April 1977 to May 1981, with subsequent service in the Marine Corps Reserves and the Ohio National Guard.

These matters come before the Board of Veterans' Appeals (Board) from decisions by the RO in Cleveland, Ohio, which has geographical jurisdiction over the Veteran's claims due to his location; and the RO in Louisville, Kentucky, which has subject matter jurisdiction over the Veteran's stomach disability claim, as he asserts that his stomach disability is due wholly or in part, to exposure to contaminated water at Camp Lejeune.  

In September 2013, the Board remanded this matter for further evidentiary and procedural development.  

We observe that the additional issue of entitlement to service connection for posttraumatic stress disorder is also in appellate status.  However, the RO appears to be in the process of scheduling a videoconference hearing before a Veterans Law Judge, which the Veteran has requested.  Therefore, this issue has not yet been certified to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

For background purposes, in the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  The main source of TCE contamination was on-base industrial activities, while the main source of PCE was an off-base dry cleaning facility.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  Those water systems served housing, administrative, and recreational facilities, and the base hospital.  The Agency for Toxic Substances and Disease Registry a branch of the federal Department of Health and Human Services, conducted a Public Health Assessment of Camp Lejeune in 1997, which did not determine whether base personnel experienced any long-term health effects from consumption of the contaminated water.  However, the assessment indicated that the drinking water contaminants at Camp Lejeune created a past public health hazard.

It is assumed by VA that any Veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Fourteen diseases have been placed into the category of limited/suggestive evidence of an association, which included esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects for VA purposes.  Stomach problems are not on this list.  See Veterans Benefits Administration (VBA) Training Letter 10-03 (April 26, 2010); VBA Training Letter 11-03 (April 27, 2011). 

The Veteran's service records reflect that he was stationed at Camp Lejeune.  He asserts that exposure to contaminated water caused or contributed to his current stomach problems.  

In the Board's September 2013 remand, the Board requested that the Veteran be examined to more carefully identify his current stomach disability.  The Board noted that review of the Veteran's medical records revealed treatment for helicobacter pylori in 2007, that other pertinent diagnoses included reflux and gastritis.  The Board also noted a January 2011 stomach biopsy report (reflecting interpretation of the biopsy performed in December 2010) which was interpreted as showing gastric antral type mucosa with evidence of chronic gastritis.  The Board therefore requested that a VA examiner address the following points:  

The examiner should elicit from the Veteran and record a complete clinical history regarding the stomach and stomach-related symptomatology.  

The examiner should also conduct all physical and clinical testing necessary in order to identify each of the Veteran's stomach-related disorders.  In identifying the Veteran's current stomach disorders, the examiner should directly comment on the December 2010 stomach biopsy showing "gastric antral type mucosa with evidence of chronic gastritis," as it relates to the February 2011 report of swallowing difficulty and reflux symptoms, and the assessment of gastritis at that time.

For each disorder identified, the examiner should state whether the disorder is at least as likely as not (i.e., to at least a 50 percent degree of probability) related to service, to include exposure to contaminated water at Camp Lejeune.

Careful review of the May 2014 medical opinion obtained by the RO in response to the Board's remand reveals that the opinion did not include a clinical examination of the Veteran, as requested by the Board.  Rather, it was determined that review of the available records without an in-person examination would provide sufficient information.  However, this determination was not one for the RO or the medical center to make, as the Board had requested a clinical examination.  

Additional review of the medical opinion reveals that the author did not address the report of the December 2010 biopsy, as requested by the Board.  It also does not appear that the author of the opinion reviewed the Veteran's VA medical records in much detail, as the author of the opinion noted that the Veteran had a history of heavy drinking, whereas his treating physicians indicate that he does not and they do not attribute his stomach problems to drinking.  Nothing else in his available medical records could be reasonably interpreted as showing heavy drinking either.  

Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Furthermore, the RO is required to fully complete the development ordered by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  Therefore, a remand is required to provide the Veteran with a complete clinical examination, including any tests and studies, and a medical opinion which is based upon a thorough review of the Veteran's relevant medical records.

VA medical records obtained after the May 2014 VA opinion reflect that in November 2014, a gastrointestinal consultation yielded the comment that the Veteran's abdominal pain is not related to eating or to excessive alcohol consumption.  In October 2015, the Veteran complained of abdominal pain with excessive growling and bloating of his stomach.  

The Veteran's recent VA medical records should be updated for the file.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran since June 2016 for inclusion in the file.

2.  The Veteran should be afforded a VA gastrointestinal clinical examination.  The claims folder, including all records received in response to the above request, should be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted on conjunction with the examination.  

The examiner should elicit from the Veteran and record a complete clinical history regarding the stomach and stomach-related symptomatology.  

The examiner should also conduct all physical and clinical testing necessary in order to identify each of the Veteran's stomach-related disorders.  In identifying the Veteran's current stomach disorders, the examiner should directly comment on the December 2010 stomach biopsy showing "gastric antral type mucosa with evidence of chronic gastritis," as it relates to the February 2011 report of swallowing difficulty and reflux symptoms, and the assessment of gastritis at that time.

For each disorder identified, the examiner should state whether the disorder is at least as likely as not (i.e., to at least a 50 percent degree of probability) related to service, to include exposure to contaminated water at Camp Lejeune.

3.  After the development requested above has been completed, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

